DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/22 has been entered.
 
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama (US 2001/0026256) in view of Ikeda et al. (US 2021/0295780) and Park et al. (US 2020/0219432).

	Regarding claim 1, Sugiyama discloses a liquid crystal display device comprising: a liquid crystal display panel having a display region (abstract, figs. 1-3, ¶ 32-35);
	pixels provided in the display region and arranged in a matrix having a row-column configuration in a first direction and a second direction different from the first direction (figs. 1-3, ¶ 32-35);
	a pixel gradation corrector correcting a gradation value of a first pixel in accordance with gradation values of second pixels adjacent to the first pixel (figs. 2-4, computing block 120, see ¶ 35-51),
	the pixel gradation corrector subtracting the multiplied value from an input gradation value of the first pixel to calculate an output gradation value to the first pixel (figs. 2-4, ¶ 35-51, see equation 1; note: (a-b) = -(b-a)),
	wherein a liquid crystal of the liquid crystal display panel is driven by a lateral electric field (¶ 48, horizontal orientation-type liquid crystal disclosed).
	Sugiyama fails to disclose a lens magnifying an image displayed on the liquid crystal display panel; the pixel gradation corrector multiplying a value indicating sensitivity with which the first pixel is influenced by the second pixels and a value indicating strength of influence that the second pixels exert on the first pixel together, wherein the pixel gradation corrector calculates an output gradation value V1o to the first pixel using Expression (1) below when the input gradation value of the first pixel is V1i, a function indicating sensitivity with which the first pixel is influenced by the second pixels is f(V1i), number of the59Docket No. PJDA-21052-US second pixels is N, an input gradation value of the second pixels is V2i, and a coefficient indicating strength of influence that the second pixels exert on the first pixel is Sp:

(1)   V1o = V1i – f(V1i) Σ Sp(V2i – V1i)

	wherein the function f (V1i) is indicated by Expression (2) below when the input gradation value V1i of the first pixel is x, and coefficients set in advance in accordance with the sensitivity with which the first pixel is influenced by the second pixels are A, C, D, and E:

(2)  f(V1i) = f(x) = Ax3 + Cx2 + Dx +E.

	Ikeda teaches a lens magnifying an image displayed on the liquid crystal display panel (fig. 30, ¶ 494-501, image is magnified using lenses 8305).
	Sugiyama and Ikeda are both directed to display devices.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Sugiyama with the device of Ikeda since such a modification provides a head-mounted display device (Ikeda, ¶ 499-501) with a large number of pixels to provide a high-definition, high-resolution, high-quality, highly realistic, high-luminance image (Ikeda, ¶ 10, ¶ 499-501).

	Park teaches the pixel gradation corrector multiplying a value indicating sensitivity with which the first pixel is influenced by the second pixels and a value indicating strength of influence that the second pixels exert on the first pixel together (fig. 5, ¶ 122-135, see equation 2, e.g., gain G and/or gain D multiplied by compensation coefficients a1-a8; see also ¶ 158-168; see also fig. 9 and ¶ 136-144),
	wherein the pixel gradation corrector calculates an output gradation value V1o to the first pixel using Expression (1) below when the input gradation value of the first pixel is V1i, a function indicating sensitivity with which the first pixel is influenced by the second pixels is f(V1i), number of the59Docket No. PJDA-21052-US second pixels is N, an input gradation value of the second pixels is V2i, and a coefficient indicating strength of influence that the second pixels exert on the first pixel is Sp:

(1)   V1o = V1i – f(V1i) Σ Sp(V2i – V1i)

(see Park, fig. 5, ¶ 122-135, see equation 2, e.g., gain G and/or gain D multiplied by compensation coefficients a1-a8; see also ¶ 158-168; see also fig. 9 and ¶ 136-144)

	wherein the function f (V1i) is indicated by Expression (2) below when the input gradation value V1i of the first pixel is x, and coefficients set in advance in accordance with the sensitivity with which the first pixel is influenced by the second pixels are A, C, D, and E:

(2)  f(V1i) = f(x) = Ax3 + Cx2 + Dx +E

(see Park, fig. 5, ¶ 122-135, see equation 2, e.g., for A=C=D=0, f(V1i)=E=GxD; see also ¶ 158-168; see also fig. 9 and ¶ 136-144).
	Sugiyama in view of Ikeda and Park are both directed to displays with gradation correction based on the influence of adjacent pixels.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Sugiyama in view of Ikeda with the correction of Park since such a modification reduces the influence of lateral leakage caused by adjacent pixels (Park, ¶ 142) and can prevent or reduce the deterioration of display quality in a low grayscale range (Park, ¶ 7).

	Regarding claim 4, Sugiyama discloses wherein the pixels include a first pixel for displaying a first color, a second pixel for displaying a second color different from the first color, and a third pixel for displaying a third color, the third color being different from the first color and the second color (figs. 1-3, ¶ 32-35, R, G, and B disclosed).

	Regarding claim 5, this claim is rejected under the same rationale as claim 1.

	Regarding claim 8, this claim is rejected under the same rationale as claim 4.

	Regarding claim 9, Ikeda further teaches wherein a pixel density of the display region is equal to or larger than 806 ppi (¶ 9-10, e.g., the pixel density is preferably 1000 ppi or higher; see also ¶ 77, ¶ 93, ¶ 257-258).
	
	Regarding claim 10, this claim is rejected under the same rationale as claim 9.

Response to Arguments
Applicant's arguments filed 9/28/22 have been fully considered but they are not persuasive.  Regarding claims 1 and 5, Applicant argues that “the rejection fails to present a prima facie case of obviousness” because “there is nothing in Park … that suggests that A, C, and D would be employed in Park’s eq. 2, nor that each of them would be equal to each other, with a value of 0” (Remarks, pp. 5-6).
	Examiner disagrees.  Examiner notes that Applicant’s claims put no limitation upon coefficients A, C, D, and E.  The claimed Expression (2) is a generalized polynomial equation, and this equation is interpreted under the broadest reasonable interpretation standard.  As one of ordinary skill in the art would understand, in any generalized polynomial equation, various coefficients may be equal to “0”.  Without any limitation upon the coefficients A, C, D, and E, Examiner is therefore justified in considering such an equation wherein A=C=D=0 such that f(V1i)=E=GxD, as disclosed by Park and discussed in the above rejection of the claims.
	Applicant’s remaining arguments are moot in view of the new ground(s) of rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L CRAWLEY whose telephone number is (571)270-7616. The examiner can normally be reached Monday - Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH L CRAWLEY/Primary Examiner, Art Unit 2626